                                                              Case 2:18-cv-00825-GMN-DJA Document 41 Filed 05/05/20 Page 1 of 3



                                                         1    JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                         2    KEMP & KEMP, ATTORNEYS AT LAW
                                                         3    7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                         4    (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                         5    Attorney for Plaintiff Reginald Sullivan
                                                         6                                 UNITED STATES DISTRICT COURT
                                                         7                                      DISTRICT OF NEVADA

                                                         8    REGINALD SULLIVAN,                                   CASE NO. 2:18-cv-00825-GMN-DJA

                                                         9                   Plaintiff,                            STIPULATION AND ORDER TO
                                                                                                                   EXTEND TIME FOR PLAINTIFF TO
                                                         10          vs.                                           RESPOND TO DEFENDANTS’ MOTION
                                                                                                                   FOR SUMMARY JUDGMENT
                                                         11   CLARK COUNTY, a political subdivision of
                                                              the State of Nevada; JOHN MARTIN in his              (Second Request)
                                                         12   official and/or individual capacities;
                                                              PATRICK SCHREIBER in his official and/or
                                                         13   individual capacities,
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                  Defendants.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                                     The parties, by and through their respective counsel, hereby stipulate to extend the
                                                         16
                                                              time for Plaintiff to respond to the Defendant’s Motion for Summary Judgment (ECF No.
                                                         17
                                                              35) from the current due date of Wednesday, May 6, 2020 through and including
                                                         18
                                                         19   Wednesday, May 20, 2020.

                                                         20          This is the second request for an extension of this deadline. The parties provide the

                                                         21   following information to the Court regarding the proposed extension of time:
                                                         22
                                                                           1. Plaintiff’s counsel continues to have an extraordinarily heavy workload
                                                         23
                                                                              with respect to briefing. Plaintiff’s counsel has had, or has upcoming, the
                                                         24
                                                                              following substantial briefings due in other cases:
                                                         25
                                                                              a. Reply Brief filed on Ninth Circuit appeal filed April 20, 2020;
                                                         26
                                                         27                   b. Opening Brief on State Court Judicial Review Petition (Horton) April

                                                         28

                                                                                                               1
                                                              Case 2:18-cv-00825-GMN-DJA Document 41 Filed 05/05/20 Page 2 of 3



                                                         1                   20, 2020 (actually got filed April 17);
                                                         2                c. Reply to Opposition to Motion to Dismiss in Bankruptcy Court April
                                                         3
                                                                             21, 2020;
                                                         4
                                                                          d. Opposition to Motion for Summary Judgment in Buchanan vs. Watkins
                                                         5
                                                                             & Letofsky was filed on April 29;
                                                         6

                                                         7                e. Opposition to Motion for Summary Judgement (with help of co-

                                                         8                   counsel) in state court case of Lewis vs. Marnell Gaming was filed on

                                                         9                   April 30, 2020;
                                                         10               f. Plaintiff’s Motion for Partial Summary Judgment filed in Lewis vs.
                                                         11
                                                                             Marnell Gaming in state court on May 1, 2020;
                                                         12
                                                                          g. Opposition to Motion to Dismiss in Matthys vs. Barrick due May 6,
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                             2020;
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15               h. Opposition to Partial Motion to Dismiss in Tanasi vs. Sahara West due

                                                         16                  May 11, 2020

                                                         17               i. Plaintiff’s opposition to a second Motion for Summary Judgment in
                                                         18
                                                                             Lewis vs. Marnell will be due May 15, 2020;
                                                         19
                                                                          j. Motions in limine due in C.D. California case Raffele vs. VCA May 15,
                                                         20
                                                                             2020
                                                         21
                                                                          k. Summary Judgment Opposition due in C.D. California case Raffele vs.
                                                         22

                                                         23                  VCA May 22, 2020;

                                                         24               These are all significant matters most of which requiring extensive
                                                         25               briefing. Additionally, Plaintiff’s counsel has had to respond to extensive
                                                         26
                                                                          discovery requests that are due in the next two weeks, has had to file new
                                                         27

                                                         28

                                                                                                          2
                                                              Case 2:18-cv-00825-GMN-DJA Document 41 Filed 05/05/20 Page 3 of 3



                                                          1                    cases and continue to advise and consult new clients by telephone
                                                          2                    including assisting them with filing discrimination charges with Nevada
                                                          3
                                                                               Equal Rights Commission and EEOC. Being short staffed, running reduced
                                                          4
                                                                               hours to socially distance, and the heavy workload set forth above
                                                          5
                                                                               necessitates more time to respond to the Motion for Summary Judgment in
                                                          6

                                                          7                    this case. Summary judgment oppositions such as the one in this case

                                                          8                    generally take 40 to 50 hours to complete. Plaintiff’s counsel has not had

                                                          9                    time to meet (telephonically) with Mr. Sullivan to prepare his declaration
                                                         10                    and more time is needed for that as well.
                                                         11
                                                                       This stipulation to extend the deadline is made in good faith and not for purposes of
                                                         12
                                                              delay.
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14   DATED this _5th _ day of April, 2020.                DATED this _5th _ day of April, 2020.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                              KEMP & KEMP, ATTORNEYS AT LAW                        LEWIS BRISBOIS BISGAARD & SMITH              LLP
                                                         16

                                                         17   By:     /s/ James P. Kemp                            By:     /s/ Robert W. Freeman
                                                                    JAMES P. KEMP, ESQ.                                  ROBERT W. FREEMAN, ESQ.
                                                         18         Nevada Bar No. 6375                                  Nevada Bar No. 003062
                                                                    7435 W. Azure Drive, Suite 110                       6385 S. Rainbow Boulevard, Suite 600
                                                         19
                                                                    Las Vegas, Nevada 89130                              Las Vegas, Nevada 89118
                                                         20         Attorneys for Plaintiff                              Attorneys for Defendants

                                                         21
                                                                                                            ORDER
                                                         22
                                                                       IT IS SO ORDERED.
                                                         23
                                                                       Dated this _____
                                                                                    5   day of May, 2020.
                                                         24

                                                         25

                                                         26            ____________________________________
                                                         27            Gloria M. Navarro, District Judge
                                                                       UNITED STATES DISTRICT COURT
                                                         28

                                                                                                               3
